Citation Nr: 1034635	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether clear and unmistakable error (CUE) was made in the August 
2003 rating decision which denied entitlement to service 
connection for right tonsillar cancer, claimed as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In June 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  


FINDINGS OF FACT


1.  In a rating decision dated August 2002, the RO denied 
entitlement to service connection for right tonsillar cancer, 
claimed as due to herbicide exposure.  

2.  The Veteran did not appeal the August 2002 rating decision 
and he has not established that the August 2002 rating decision 
was not supported by the evidence then of record and was not 
consistent with VA law and regulations then in effect.  
Therefore, the November rating decision is final.  


CONCLUSION OF LAW

The August 2002 rating decision which denied entitlement to 
service connection for right tonsillar cancer, claimed as due to 
herbicide exposure, does not contain CUE.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 
20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003, the Veteran filed a claim seeking service 
connection for tonsillar cancer, claimed as due to in-service 
herbicide exposure.  In a rating decision dated August 2003, the 
RO denied entitlement to service connection for right tonsillar 
cancer on the basis that tonsillar cancer is not one of the 
diseases for which presumptive service connection is available 
based upon herbicide exposure and that there was no evidence that 
the disability was incurred during service.  

The Veteran has asserted that the RO committed CUE in the August 
2003 rating decision because, at the time of the decision, the 
record contained his DD Form 214, which documented his service in 
the Republic of Vietnam, and a medical diagnosis of tonsillar 
cancer.  The Veteran, through his representative, has also argued 
that, while tonsillar cancer is not specifically listed under 
38 C.F.R. § 3.309 as a presumptive disease based upon herbicide 
exposure, there is medical evidence of record which reflects that 
tonsils are a part of the upper airway and the findings of the 
Institute of Medicine refer to carcinomas of the airway in 
determining which disabilities have positive associations with 
herbicide exposure. 

The Court of Appeals for Veterans Claims (hereinafter "the 
Court) has delineated a three-prong test to determine whether 
clear and unmistakable error is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question, and not on subsequent determinations of record.  
Damrel, supra.

The Court has indicated that clear and unmistakable error is a 
very specific and a rare kind of error.  It is the kind of error 
of fact or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Thus, even where the presence of error is 
accepted, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

The essence of a claim of clear and unmistakable error is that it 
is a collateral attack on an otherwise final rating decision by a 
VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo, supra.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on clear and unmistakable error has a 
much heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with how 
the RO evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged error 
is, and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the alleged 
error.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996), citing to Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or evaluated 
cannot constitute CUE, and the allegation of CUE must 
specifically state what error occurred and how the outcome would 
have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure to 
give due process, or any other general, non- specific claim of 
error cannot satisfy the stringent pleading requirements for the 
assertion of CUE.  Where a claimant fails to reasonably raise a 
CUE claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 44-45.

At the time of the August 2003 rating decision, the law provided 
a presumption of service connection for certain diseases which 
became manifest after separation from service in veterans who 
served in the Republic of Vietnam during the period from January 
9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The regulations 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide agents.  
The specified diseases which have been listed therein are 
chloracne or other acneform disease consistent with chloracne, 
Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2009).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that, based upon extensive scientific 
research, a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders.  See e.g., Notices, 68 Fed. Reg. 27,630-41 
(2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 
(1996).  These regulations were in effect at the time of the 
August 2002 rating decision.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Turning to the merits of the claim, review of the record, as it 
existed at the time of the August 2003 rating decision, reveals 
that the evidentiary record contained medical evidence that shows 
the Veteran was diagnosed with right tonsillar cancer, also 
referred to as nasopharyngeal carcinoma, in April 2003.  See 
private medical records from Dr. P.S. dated April to June 2003.  
Also of record was the Veteran's DD Form 214, which shows the 
Veteran served in Vietnam from June 1970 to May 1971.  

Given this evidence, the laws that existed at the time of the 
August 2002 rating decision, and the RO's reasons for denying 
service connection for tonsillar cancer, the Board finds that CUE 
was not committed in the August 2003 rating decision.  

There is no allegation that the correct facts were not known at 
the time of the August 2002 rating decision.  Nor is there any 
allegation or indication that the RO ignored or improperly 
applied the law at the time of the rating decision.  In this 
context, the Board notes that service connection could not have 
been granted on a presumptive basis because tonsillar cancer is 
not on the list of diseases for which service connection may be 
presumed due to an association with exposure to herbicide agents.  
See 38 C.F.R. § 3.309(e).  The Board notes that the regulations 
refer to "respiratory cancers" as a disease presumed to have 
been incurred as a result of herbicide exposure; however, the 
regulations specify the types of respiratory cancers that are 
subject to the presumption and tonsillar cancer is not listed.  
Likewise, the Board notes that direct service connection could 
not have been granted because there was no medical evidence of 
record that provided a nexus or link between the Veteran's 
tonsillar cancer and his military service in general, or his in-
service herbicide exposure, specifically.  

In support of his claim, the Veteran has submitted a February 
2006 statement from a Dr. B.M., which states that the tonsils are 
part of the upper airway and function as a filter.  In this 
regard, the Veteran has essentially argued that, because the 
regulations refer to "respiratory cancer" as a disease subject 
to presumptive service connection based upon herbicide exposure, 
presumptive service connection should have been granted because 
tonsillar cancer is a type of respiratory or airway cancer.  The 
Board has considered the statements made by Dr. B.M. and the 
Veteran; however, this evidence was not of record at the time of 
the August 2003 rating decision and, thus, cannot be considered 
in determining whether CUE was committed in that decision.  

Based on the foregoing, the Board finds that the Veteran has 
failed to establish, without debate, that the correct facts, as 
they were known in August 2002, were not before the RO or that 
the RO ignored or incorrectly applied the applicable statutory 
and regulatory provisions existing at that time.  The Veteran has 
also failed to establish that, but for any such alleged error, 
that the outcome of the decision would have been different.  See 
38 C.F.R. § 3.105(a); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, 
the Board finds that clear and unmistakable error was not made in 
the August 2002 rating decision, and the appeal is denied.  See 
38 U.S.C.A. 7105.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, VCAA notice is not required because the issue 
presented involves a motion for review of a prior final Board 
decision on the basis of clear and unmistakable error (CUE).  See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).


ORDER

The motion to revise or reverse the Board's August 2002 rating 
decision on the basis of CUE is denied.



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


